Citation Nr: 0734569	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-14 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 
 
2.  Entitlement to an increased rating for suppurative otitis 
media of the right ear, currently evaluated as 10 percent 
disabling. 
 
3.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio that denied 
service connection left ear hearing loss, and increased 
ratings for suppurative otitis media and right ear hearing 
loss.  

The appellant was afforded personal hearings at the RO in 
November 2005, and in September 2006 before the undersigned 
Veterans Law Judge sitting at Cleveland, Ohio.  The 
transcripts are of record.  During the latter hearing, the 
issue of service connection for post-traumatic stress 
disorder was raised.  This matter is referred to the RO for 
appropriate consideration.  

The veteran's case has been advanced on the docket.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has left ear hearing loss as 
the result of acoustic trauma from artillery fire in service, 
or as secondary to right ear otitis media.  He contends that 
the symptoms associated with the service-connected right ear 
hearing loss and otitis media are more severely disabling 
than reflected by the currently assigned disability 
evaluations and warrant higher ratings. 

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue of entitlement to service 
connection for left ear hearing loss.  The Board notes that a 
VCAA notice letter pertaining to the left ear was sent to the 
appellant in December 2005, but that it only referred to 
service connection on a secondary basis.  In the claim 
received in November 2005 and on personal hearing in 
September 2006, the veteran clearly indicated that he was 
seeking service connection on both direct and secondary 
bases.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran must therefore be 
given the required notice with respect to the issue of 
entitlement to service connection for left ear hearing loss, 
to include as secondary to right ear otitis media.  
Accordingly, the case must be remanded as to this issue to 
comply with the statutory requirements of the VCAA.

The Board notes initially that since a supplemental statement 
of the case was issued in March 2006, additional evidence 
pertinent to the claim of an increased rating for otitis 
media was received in February June 2006 and has been 
associated with the claims folder.  The veteran did not 
submit a waiver of initial review of such evidence by the RO.  
The Board cannot consider this new information unless the 
appellant waives his right to first review by the agency of 
original jurisdiction. See 38 C.F.R. §§ 19.38(b)(3), 
20.1304(c)) (2007).  Therefore, due process requires that 
this case be returned to the RO for a supplemental statement 
of the case in this matter.

The veteran stated at his hearing that he received regular 
treatment for his ears at VA and had recently been prescribed 
a hearing aid.  It is noted that treatment records dating 
through March 2006 have been associated with the claims file.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that when VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, such 
documents are thus constructively part of the record before 
the Secretary and Board, even where they are not actually 
before the adjudicating body.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, pertinent outpatient 
treatment records dating from April 2006 should be requested 
and associated with the claims folder.

The Board observes that the appellant's ears were most 
recently evaluated for compensation purposes with respect to 
the service-connected issues on appeal in August 2004.  The 
record reflects that he underwent revision 
tympanomastoidectomy at VA in September 2004.  During the 
hearing, the representative requested that the appellant be 
afforded a current VA examination of the left ear to 
ascertain the etiology of left ear hearing loss.  The Board 
finds that given the length of time since the appellant's 
last pertinent VA examination, and the lack of a nexus 
opinion between left ear hearing loss and service and/or 
service-connected disability, a current audiology examination 
is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied, 
specifically with respect to the 
claim of entitlement to service 
connection for left ear hearing 
loss.  He should also be told to 
provide any evidence in his 
possession that is pertinent to 
his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  All pertinent VA clinical 
records dating from April 2006 
should be retrieved and associated 
with the claims folder.  

3.  Following a reasonable period 
of time for the receipt of the 
information requested above, the 
appellant should be scheduled for 
VA audiology examination to 
determine the current status of 
right ear otitis media and hearing 
loss, and whether he now has left 
ear loss that is directly or 
secondarily related to right ear 
otitis media.  All indicated tests 
and studies should be performed, 
including audiometric testing, and 
all clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  Based on a thorough 
review of the evidence of record, 
the examiner should provide an 
opinion, with complete rationale, 
as whether it is at least as 
likely as not that the veteran's 
left ear hearing loss is a) the 
result of acoustic trauma during 
service, b) caused by or has been 
made worse by service-connected 
right ear otitis media, or c) is 
of post service onset or related 
to other causes (please specify).  
All opinions should be set forth 
in detail.  

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for corrective 
action.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant should 
be provided with a supplemental 
statement of the case and afforded 
an opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

